Citation Nr: 0739024	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  06-11 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a disability of the 
right knee, to include as due to aggravation of a pre-
existing disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 19, 1967, to 
September 11, 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction over the veteran's claims file was 
later transferred to the Los Angeles, California, RO. 

The veteran was afforded a travel Board hearing in September 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record.  


FINDINGS OF FACT

The veteran entered service with a pre-existing right knee 
disability and it did not increase in severity during his 
short period of service; he did not incur a right knee 
disability in service and did not manifest arthritis of the 
right knee within the first post-service year.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service, nor may it be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA) 

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via a February 2003 letter, which also provided 
notice of the information and evidence necessary to 
substantiate a claim of service connection.  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims of service connection.  
In terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
February 2003 letter, which advised the veteran to provide 
the RO with any evidence that might support his claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2007).  The RO has obtained all 
of the veteran's available service medical records and VA 
medical records.  At the veteran's request, VA obtained 
treatment records from Kaiser Permanente and attempted to 
obtain treatment records from Mary-San Pedro Hospital, which 
returned a negative response to VA's request.  The veteran 
has not indicated the presence of any outstanding relevant 
records and has not requested VA's assistance in obtaining 
any other evidence.  A medical examination is not necessary 
to decide the claim because, as discussed below, there is no 
indication that the veteran's right knee disability was 
incurred or aggravated in service.  

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

Laws and Regulations 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2007).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, shall be 
presumed to have been incurred in service when manifest to a 
compensable degree within a prescribed period after service 
(one year for arthritis) even though there is no evidence of 
such disease during service.  38 U.S.C.A. §§ 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2007).  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(b) (2007); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995). 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence or 
medical judgment is such as to warrant a finding that the 
disease or injury existed before acceptance and enrollment, 
and was not aggravated by such service.  38 U.S.C.A. § 1111 
(West 2002).

Regulation provides that the term "noted" denotes "[o]nly 
such conditions as are recorded in examination reports," 38 
C.F.R. § 3.304(b), and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  Id. at 
(b)(1).

Factual Background

Prior to his entrance into service, the veteran received a 
pre-induction examination August 1966.  This examination did 
not reveal any defects of the musculoskeletal system, 
including the veteran's right knee; however, on a Report of 
Medical History, the veteran acknowledged a "trick" or 
locked knee and that he had had surgery for torn cartilage in 
this knee.  A radiographic report dated July 8, 1967, 
conducted as part of the veteran's entrance examination, 
shows a diagnosis of torn cartilage of the right knee.

The veteran sought treatment for problems with his right knee 
shortly after entrance into service.  Of record is an August 
7, 1967 record of medical care that notes "old torn 
cartilage" of the right knee and that this knee gave out.  
An August 14, 1967, note shows that x-rays were negative, but 
that the knee was painful with full range of motion.  An 
August 18, 1967, note shows similar complaints regarding the 
right knee and that the knee had locked and swollen.  X-rays 
at this time were negative and the knee exhibited full range 
of motion.  It was noted that the veteran was to be seen by 
an orthopedist.

On August 23, 1967, the veteran received an orthopedic 
assessment for pain and instability of the right knee.  The 
examiner noted that the veteran had injured his knee playing 
football two years prior to induction and had been diagnosed 
as having torn cartilage in this knee.  Since that time, it 
was noted, the veteran had experienced instability o the knee 
and was bothered with jobs involving prolonged standing and 
heavy lifting.  It was noted that since induction the veteran 
had had recurrent pain in the right knee caused primarily by 
running.  Following examination, the examiner diagnosed 
internal derangement of the knee manifested by laxity of the 
medical collateral ligament and anterior cruciate.  It was 
found that this was not incurred in the line of duty and 
existed prior to service.  

The earliest evidence regarding a right knee disability 
following service is dated in 1998.  Around this time, the 
veteran sought treatment through Kaiser Permanente.  Records 
from this treatment show history of a previous surgery of the 
right knee and diagnosis of secondary osteoarthritis of the 
right knee joint.  

In 2003, the veteran sought treatment for a right knee 
disability through VA.  An April 2003 treatment note shows a 
complaint of right knee pain for many years, status post 
twisting injury in 1968, status post menisectomy with 
subsequent medical collateral ligament repair.  A March 2005 
consultation report shows a complaint of chronic right knee 
pain since a 1970 surgery.  At the time, the veteran 
complained that in recent years the knee began to give way 
with increased pain and crepitation in the area.  These 
records reflect diagnoses of advanced degenerative changes 
involving the patellofemoral and knee joint, a metallic bone 
screw at the medial femoral condyle, multiple bone densities 
within the joint space at the knee, probably secondary to 
synovial osteochondramatosis, and bone excrescence medially 
at the level of the distal right femur.  

In September 2007, the veteran offered testimony at the 
aforementioned Board hearing.  He related a history of pre-
service torn cartilage in his knee resulting from football 
injury, and explained that he experienced pain, popping and 
locking in his knee during his short period of service.  He 
stated that he recalled being diagnosed as having torn 
cartilage in his right knee prior to discharge and that he 
believed that his right knee disability had been permanently 
aggravated by his short period of service.  

Analysis

First, the torn cartilage of the right knee was shown at 
entrance to service.  Thus, the veteran is not presumed sound 
at entrance.  

Service connection on direct and presumptive bases for right 
knee disability is not established.  Service connection on 
direct basis is denied because the veteran's right knee 
disability preceded service and there is no indication that 
the currently diagnosed arthritis of the right knee was 
incurred in or is otherwise related to service.  Similarly, 
because the first competent evidence of arthritis in the 
right knee is dated in the 1990s, well after one year 
following the veteran's discharge from service, service 
connection on a presumptive basis for arthritis is not 
established.  The veteran's main contention in this case is 
that his pre-existing right knee disability was permanently 
aggravated by his short period of service.  

In order to establish service connection for a pre-existing 
right knee disability on an aggravation basis, the evidence 
must show that the disability increased in severity during 
service.  The evidence shows that the veteran went into 
service with torn cartilage in his right knee and that prior 
to entrance the veteran's right knee was unstable and would 
lock.  After the veteran's entrance into service, it became 
clear that his pre-existing right knee disability prohibited 
him from performing his duties and it was found, by a 
competent medical professional, that his right knee 
disability was not incurred in the line of duty and existed 
prior to service.  The only other evidence of record that 
contends otherwise, is the testimony offered by the veteran.  
There is no other evidence regarding the symptomatology of 
the veteran's right knee disability exhibited in service.  In 
any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  
The Board finds that the competent medical evidence of 
record, which does not show an increase in the severity of 
the veteran's pre-existing right knee disability during 
service, substantially outweighs any statements made by the 
veteran, a layperson.  See also Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992); see also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layperson is generally not capable of 
opining on matters requiring medical knowledge).  Moreover, 
because the earliest medical evidence regarding the veteran's 
right knee disability, dated in the 1990s, is so remote from 
service, the Board does not find it to be probative on the 
issue of aggravation.  Accordingly, the competent medical 
evidence weighs against a finding that the veteran's pre-
existing right knee disability increased in severity during 
service and the claim must therefore be denied on an 
aggravation basis.  


ORDER

Entitlement to service connection for a disability of the 
right knee, to include as due to aggravation of a pre-
existing disability is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


